Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
	Claims 5 and 15 are cancelled.  Claims 2-4 and 6-14 and 16-20 were previously presented.  Claim 1 is currently amended.  Claims 1-4, 6-14 and 16-20 are pending and have been fully considered.  All claims are drawn to a method.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws or modifies the previous Office action’s (OA) (i.e, 01/22/2021) 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated April 12, 2020, Applicant made a claim amendment more specifically addressing the rate of change of patient potassium level, which amendment addresses the rejections and claim interpretations of the January 22, 2021 OA.  In view of the amendment and the attendant revised scope of the claimed invention, Applicant’s associated arguments and a reconsideration of the claims, Examiner applies one or more of new objections, claim interpretations, and/or new references and grounds of rejections and/or obviousness rationales in this OA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the phrases ‘a potassium concentration gradient,‘ ‘a potassium level of patient serum potassium concentration,’ ‘the potassium concentration’ and ‘patient potassium level.’  The difference between such various terms, such as ‘potassium level’ versus ‘potassium concentration,’ and ‘potassium concentration gradient . . .across a dialyzer’ versus ‘potassium concentration across the dialyzer,’ is confusing.  Examiner previously presented a similar clarity related rejection (03/07/2019 OA) and certain changes were made.  However, the terms have again become confusing and seemingly inconsistent.
Claims 2-4, 6-14 and 16-20 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-4, 6-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Roettger et al. (US20170128657) in view of Soykan et al. (US20140088442), Collier et al. (US20140158538) (each of record) and Kane et al. (US20070270675).
Regarding claims 1-4, 6-14 and 16-20, Roettger et al. (Roettger) discloses a method, comprising the steps of: 
a) initiating a dialysis session for a patient (Abstract, [0002], [0009], [0019], [0020], where all measurements are completed during dialysis); 
b) monitoring a potassium concentration gradient between blood and a dialysate across a dialyzer using a sensor ([0019], [0023], [0102], [0104], [0107], where it is noted in [0104], that a gradient exists between blood and dialysate and [0107], which mentions “continuous 
c) adjusting a dialysate potassium concentration during the dialysis session based on the potassium concentration across the dialyzer ([0103], [0104], [0107], [0108], where Roettger adjusts the potassium concentration based on “the difference between the potassium concentration prior to the dialysate reaching the dialyzer and the potassium concentration after the dialysate passes through the dialyzer” and uses this “to calculate the potassium concentration of the patient” ([0107]; this is tantamount to adjusting the dialysate potassium concentration during the dialysis session based on the potassium concentration across the dialyzer).
Therefore, Roettger discloses the claimed invention, except wherein 
the dialysate potassium concentration is adjusted to result in, or move toward a potassium level of patient serum potassium concentration within 3.5-5.0 mmol/L while maintaining the potassium concentration across the dialyzer within a predetermined range and maintaining a rate of change of patient potassium level within a predetermined range. 
Regarding item (i), Roettger mentions observations where patients showed pre-dialysis potassium level of between 4.3 and 5.4 mmol and a post-dialysis potassium level of between 3.3 and 3.8 mEq/L ([0113], where 1 mmol/L = 1 mEq/L).  This suggests a preferred potassium concentration within the stated range.
Collier discloses systems and methods for managing the potassium concentration of a dialysate fluid during hemodialysis therapy using cation exchange materials that do not release 
Also, Soykan discloses a medical monitoring device for monitoring electrical signals from the body of a subject. The medical monitoring device monitors electrical signals originating from a cardiac cycle of the subject and associates each cardiac cycle with a time index (Abstract).  In one or more embodiments, the invention employs a medical system for monitoring serum potassium concentration in a subject (Soykan, [0007]).
Further, Soykan states, in [0004] and [0133], that normal serum potassium level ranges from 3.5 to 5 mEq/L, wherein a dialysate solution is at a lower concentration to drive the movement of potassium ions from the serum to the dialysate.  Soykan further states: “As dialysis functions to remove potassium ions from the blood serum as a result of a concentration gradient between the patient’s blood serum and the dialysate, additional potassium ions are drawn out adjustment of one can affect the other, and that one should normally adjust the latter to a range with 3.5 – 5 mEq/L.
Kane et al. (Kane) discloses an implantable medical device with a pulse generator and a chemical sensor in communication with the pulse generator, the chemical sensor configured to detect an ion concentration in a bodily fluid (Abstract). In an embodiment, the invention includes a method for providing cardiac arrhythmia therapy to a patient including sensing a physiological concentration of an analyte, communicating data regarding the physiological concentration of the analyte to an implanted pulse generator, and delivering therapy to the patient based in part on the physiological concentration of the ion (id.).  
Beyond cardiac rhythm problems, ion sensing can also be useful in the context of monitoring drug therapy, monitoring renal function, titrating drugs (such as heart failure medications), monitoring for heart failure decompensation, and observing primary electrolyte imbalance subsequent to dietary intake or renal excretion variations ([0026]).  The system can be optimized based on the temporal characteristics of the analyte of interest, such as potassium.  For example, if the sensor is intended to measure potassium levels, the maximum rate of change for potassium concentrations in the target physiological system can be taken into account ([0071]).  That is, the particular analyte being measured, such as potassium, can directly impact factors such as the maximum duration between observations of the sensed parameter (id.).
Therefore, since patient blood potassium levels are strongly correlated with dialysate potassium levels, and because Kane alludes to the importance, potential impact, and ability to account for and measure not just analyte concentration levels but also the rate of change of such 
	Additional Disclosures Included: Claim 2: The dialysis session is initiated on a closed loop potassium control system (Collier, [0005], Soykan, [0137], where the dialysis procedure and dialysate circuit implies a closed loop, and where the system controls patient potassium levels); Claim 3: The method further comprises monitoring the patient serum potassium concentration (Soykan, [0003], [0004], [0007], [0039]); Claim 4: The method further comprises monitoring the dialysate potassium concentration (Soykan, [0133], [0135]); Claim 6: The method further comprises the step of monitoring the patient serum potassium concentration prior to initiating the dialysis session, and setting an initial dialysate potassium concentration based on the monitored patient serum potassium concentration (Soykan, [0136], [0269], [0290]); Claim 7: The step of monitoring the patient serum potassium concentration uses an implanted sensor (Soykan, [0119], [0138], [0238]); Claim 8: The sensor is an ECG or an EGM sensor (Soykan, [0134]); Claim 9: The implanted sensor is a potassium sensor (Soykan, [0136]); Claim 10: The step of monitoring a potassium level of the patient is performed by a sensor on any one of a Claim 11: The step of monitoring the patient serum potassium concentration is performed by any one of an implantable sensor, external sensor, subcutaneous sensor, surface sensor, and combinations thereof (Soykan, [0010], [0119], [0138], [0238]); Claim 12: In the method adjusting the dialysate potassium concentration comprises adjusting a rate of addition of a potassium concentrate to a dialysate (Soykan, [0137], where low-concentration solution or infusate is a potassium concentrate); Claim 13: In the method, monitoring the patient serum potassium concentration and adjusting the dialysate potassium concentration are repeated throughout the dialysis session (Soykan, [0269], where a periodic, intermittent or continuous process implies that the process is repeated); Claim 14: The method is performed by a dialysis system (Soykan, [0291], [0311]); Claim 16: The step of adjusting the dialysate potassium concentration comprises adjusting a rate of addition of a potassium concentrate from a potassium source into a dialysate flow path (Soykan, [0039], [0137], [0277]); Claim 17: The dialysate potassium concentration is adjusted to maintain a constant potassium gradient across a dialyzer (Collier, [0315], where the gradient may be kept constant); Claim 18: The method further comprises adjusting a concentration of at least one other solute in a dialysate based on the potassium concentration gradient across the dialyzer (Collier, [0060], [0112], [0125], [0177]; Soykan, [0240], [0242], [0268], where it would have been obvious that one can also monitor and adjust other solutes important in blood serum, such as sodium and calcium levels, based on an already known parameter and effective method); Claim 19: The at least one other solute is either glucose or bicarbonate (Collier, [0060], [0183]; Soykan, [0137], [0240], [0242], where glucose or bicarbonate may be monitored and adjusted); and Claim 20: The method comprises monitoring a 
Response to Arguments
	Applicant’s arguments filed 04-12-2021 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections.  Examiner will address below the arguments found to be unpersuasive, with respect to said amended claims.
Applicant states that the prior art does not teach or suggest the step of "adjusting the dialysate potassium concentration during the dialysis session based on the potassium concentration across the dialyzer” “while maintaining the potassium concentration across the dialyzer within a predetermined range."  
However, regarding the first portion, Roettger in [0107] mentions “the difference between the potassium concentration prior to the dialysate reaching the dialyzer and the potassium concentration after the dialysate passes through the dialyzer can be used to calculate the potassium concentration of the patient.  This allows continuous monitoring of the potassium concentration of the patient, and can allow for adjustment of the potassium or ultrafiltration prescription during dialysis in response to changes in patient potassium levels.“  A reasonable interpretation of the difference in potassium concentration prior to versus after the dialyzer is the ‘potassium concentration across the dialyzer.’  Also, the potassium concentration is maintained within a predetermined range.  The Collier reference, in [0315], also discusses removing potassium at a certain rate, which removal is an concentration adjustment, which suggests adjusting the dialysate concentration to maintain a fairly constant range of potassium concentration across the dialyzer.  Although Collier uses the term ‘constant,’ the reference actually teaches a potassium concentration range for the dialysate, which still allows for maintaining a rate of change of patient potassium level within a predetermined range.  The 
As such, Examiner believes the combined references either discloses or reasonably suggests the notions of “maintaining the potassium concentration across the dialyzer within a predetermined range” and “maintaining a rate of change of patient potassium level within a predetermined range.”
	With respect to the amended claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations and each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/